           Case 1:20-cv-01792-AMD-LB Document 5 Filed 04/14/20 Page 1 of 1 PageID #: 30
    AO 121 (6/90)
TO:

                       Register of Copyrights                                                           REPORT ON THE
                       Copyright Office                                                         FILING OR DETERMINATION OF AN
                       Library of Congress                                                             ACTION OR APPEAL
                       Washington, D.C. 20559                                                       REGARDING A COPYRIGHT



     In compliance with the provisions of 17 U.S.C. 508, you are hereby advised that a court action or appeal has been filed
on the following copyright(s):
                                                                          COURT NAME AND LOCATION
            ACTION                   APPEAL
DOCKET NO.                           DATE FILED


PLAINTIFF                                                                              DEFENDANT




        COPYRIGHT
                                                                 TITLE OF WORK                                               AUTHOR OR WORK
     REGISTRATION NO.

1

2

3

4

5



      In the above-entitled case, the following copyright(s) have been included:
DATE INCLUDED                        INCLUDED BY
                                                   Amendment                   Answer                Cross Bill              Other Pleading
        COPYRIGHT
                                                                 TITLE OF WORK                                               AUTHOR OF WORK
     REGISTRATION NO.

1

2

3                                                                          .


    In the above-entitled case, a final decision was rendered on the date entered below. A copy of the order or judgment
together with the written opinion, if any, of the court is attached.
COPY ATTACHED                                                     WRITTEN OPINION ATTACHED                                      DATE RENDERED

                    Order            Judgment                                    Yes           No


CLERK                                                             (BY) DEPUTY CLERK                                             DATE



                       1) Upon initiation of action,               2) Upon filing of document adding copyright(s),      3) Upon termination of action,
                          mail copy to Register of Copyrights         mail copy to Register of Copyrights                   mail copy to Register of Copyrights
DISTRIBUTION:
                       4) In the event of an appeal, forward copy to Appellate Court                5) Case File Copy
